DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/20 has been considered by the examiner and made of record in the application file.
Claim Objections
Claim 12 is objected to because of the following informalities:  “A” should change to “the”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Charbit et al (US 9,420.564).
As to claim 1, Charbit et al teaches a communication device (figure 2, 260) wherein
a wireless network (230) is formed of at least one sub-tree (210) including a sub-root station (25),

the sub-root station is notified of wireless resource information available in the entire sub-tree (col 8, lines 7-23).
As to claim 2, Charbit et al teaches the communication device according to claim 1, wherein, when the sub-root station does not have a child station, the sub-root station receives the request wireless resource allocation information of the sub-root station itself (col.7, lines 15-52).
As to claim 3, Charbit et al teaches the communication device according to claim 1, wherein the sub-tree is formed of multiple layers (col. 1, lines 45-59).
As to claim 4, Charbit et al teaches the communication device according to claim 1, wherein wireless resource allocated to each link is divided and allocated in a time direction (col.5, lines 33-40).
As to claim 5, Charbit et al teaches the communication device according to claim 1, wherein wireless resources allocated to links in the same layer are divided and allocated in a frequency direction, and wireless resources allocated to links in different layers are divided and allocated in a time direction (col.5, lines 33-40).
As to claim 6, Charbit et al teaches the communication device according to claim 1, wherein wireless resource allocation amount is varied between an upstream and a downstream depending on a system used (col.10, lines 65-col.11, lines 34).

As to claim 9, Charbit et al teaches the communication device according to claims 1, wherein when the number of connectable stations exceeds an upper limit in a constructed route, reconstruction is performed (col. 11, lines 35-49).
As to claims 13-19, recite limitations substantially similar to the claims 1-7. Therefore, these claims were rejected for similar reasons as stated above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Charbit et al in view of Takeda et al (US 2004/0166853).
As to claim 10, Charbit et al teaches the communication device according to claim 1, Charbit et al fails to teach when there are multiple routes for which the required wireless resource amount is the smallest, a route for which the number of hops is the smallest is selected.
Takeda et al teaches there are multiple routes for which the required wireless resource amount is the smallest, a route for which the number of hops is the smallest is selected (paragraph 185).  Therefore, it would have been obvious to a person of 
As to claim 11, Takeda et al teaches the communication device according to claim 1, wherein, when a route for which the number of hops is the smallest cannot be selected, a route for which a required wireless resource amount before a route change is the smallest is selected (paragraphs 183, 184).
As to claim 12, Charbit et al teaches the communication device wherein wireless resource received from the communication device according to claim 1 as wireless resource for the sub-tree is allocated as wireless resource allocated to the sub-root station and wireless resource allocated to a child station using absolute value information or ratio information of a request wireless resource amount collected by the sub-root station (paragraph 94).
Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 8 and 20, the prior arts fails to teach further comprising a required wireless resource amount for unit data transmission between connectable stations is calculated, a required E2E wireless resource amount between a collection base station and each relay station is calculated, and a route for which the required wireless resource amount determined is the smallest is selected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	June 25, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642